Citation Nr: 9902127	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  93-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma of 
the right ear with disfigurement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1942 to February 
1946, and from May 1951 to August 1952.

This case comes before the Board of Veterans Appeal (Board) 
on appeal from a February 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).  The Board remanded this case for 
additional development in March 1995.  Following compliance, 
the RO confirmed and continued the denial of the benefit 
sought by supplemental statement of the case issued in 
December 1997.  This case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veterans contends that during his first period of 
active duty service he was stationed in Florida, where he was 
a Group Training Drill Instructor prior to April 1944.  He 
noted that he was exposed to a significant amount of sunlight 
and chemical agents as a result of his duties as a drill 
instructor, during which time he was involved in gas chamber 
drills, and during attendance at chemical warfare school.  
Additionally, he claims that he was further exposed as a 
chemical warfare non-commissioned officer and later, as a 
commissioned officer.

2.  Service records pertaining to the veterans first period 
of service confirm that he served for 10 months as a Drill 
Instructor and for 2 months as a Squadron Training Sergeant 
Major.

3.  Except for a brief period in 1951 to 1952 when he was in 
Alabama, the veteran resided in Florida since about 1947, 
during which time he engaged in primarily indoor activities 
as an attorney, teacher, publisher and writer.

4.  The veterans service medical records for his two periods 
of active duty are entirely negative for complaints, 
treatment or diagnosis of any carcinomas of the skin or other 
organ.  Further, there is no evidence of any abnormalities of 
the ears, scalp, or skin noted in service.

5.  A nexus between the veterans active duty service and 
basal cell carcinoma of the right ear, first treated and 
diagnosed in the 1980s, has not been demonstrated by 
competent medical evidence.

6.  The veteran has not submitted evidence sufficient as to 
justify a fair and impartial individual that his claim for 
service connection for basal cell carcinoma of the right ear 
with disfigurement, to include as secondary to prolonged 
sunlight or mustard gas exposure, is plausible.


CONCLUSION OF LAW

The claim for service connection for basal cell carcinoma of 
the right ear due to exposure to excessive sunlight, mustard 
gas, or on any other basis, is not well grounded and there is 
no further statutory duty to assist the veteran in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations Governing Well-Grounded Claims

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), affd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F. 3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza), petition for cert. 
filed, No. 97-7373 (Jan. 5, 1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  A chronic disability in service 
can be shown by either evidence contemporaneous with 
service or the presumption period or evidence that is post -
service or post-presumption period.  Id.

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.


Law and Regulations Pertaining to Service Connection and 
Mustard Gas Exposure

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  In addition, service connection 
for certain chronic diseases may be granted on a 
presumptive basis.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  As applied to the facts in this 
case, such diseases include malignant tumors if shown to be 
compensably disabling within one year after service.  38 
C.F.R. § 3.307(a)(3).  Service connection may also be granted 
for any disability diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

With respect to the presumptive diseases, the Board notes 
that a claimant is not precluded from establishing service 
connection for diseases subject to presumptive service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The holding in 
Combee is applicable to the facts in this case.

In addition to the above, claims for service connection based 
on exposure to mustard gas are adjudicated under the 
provisions of 38 C.F.R. § 3.316 (1998).  Section 3.316 states 
that exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
indicated conditions is sufficient to establish service 
connection for that condition:

	(1) Full-body exposure to nitrogen 
or sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin.

	(2) Full-body exposure to nitrogen 
or sulfur mustard or Lewisite during 
active military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease.

	(3) Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia.

However, service connection under this section will not be 
established if the claimed condition is due to the veterans 
own willful misconduct or if there is affirmative evidence 
that establishes a nonservice-related supervening condition 
or event as the cause of the claimed condition.  38 C.F.R. 
§ 3.316(b).

Factual Background

The veteran served on active duty from March 1942 to February 
1946, and from May 1951 to August 1952.

Service medical records (SMRs) pertaining to the veterans 
first period of active duty service (1942-46) revealed no 
ear, nose and throat abnormalities, as well as a normal 
clinical evaluation of the skin on enlistment examination in 
March 1942.  There was no mention of the presence of any 
chronic disease or disability of the right ear during the 
veterans first period of active duty.  He also had normal 
clinical evaluations of the ears and skin on separation 
examination in January 1946.

Similarly, the SMRs pertaining to the veterans second period 
of active duty service (1951-52) showed that he had normal 
clinical evaluations of the ears on re-enlistment examination 
in March 1951.  There was also no mention of the presence of 
any chronic disease or disability of the right ear during the 
veterans second period of active duty.  He had normal 
clinical evaluations of the ears on separation examination in 
August 1952.
In conjunction with an unrelated claim for service 
connection, the veteran was afforded a VA general medical 
examination in June 1953.  The examination report noted, in 
pertinent part, that he had normal clinical evaluations of 
both the skin and ears.  There was no mention of a history of 
basal cell carcinoma of the right ear at that time.

Many years later, in June 1991, the veteran filed a claim for 
service connection for basal cell carcinoma of the right ear 
with disfigurement due to prolonged sunlight exposure in 
service.  In support thereof, he submitted copies of 2 
photographs, allegedly taken in July and August of 1942, 
which he claims show how dark he had become as he only wore 
overseas caps.  He further stated that one of the 
photographs showed a line across his forehead and protected 
skin under his cap.  He also included a copy of page 26 of an 
undated edition of DAV Magazine, in which a fellow serviceman 
had solicited responses from anyone who remembered a hot day 
in July when Air Corps Technical Command personnel were 
drilled for 3 hours on a golf course in preparation for 
parade, causing many men to pass out and be taken by 
ambulance to a make-shift hospital.  In addition, the veteran 
forwarded a copy of a letter that he had mailed to his 
sister, postmarked February 10, 1943, in which he stated:

Also, I went to the dispensary [and] got 
AgNO3 put on my ear [and] the 2nd time it 
got bigger so the M.D. said if it didnt 
clear up by the next time, he [would 
have] to send my ear away for a specimen.  
So he took a pair of ice tongs, tore out 
the meat [and] put some more stuff on it.  
The 3rd time, a different M.D. was there 
[and] he said [that] there was a hole by 
now [so he] put more on.  I went back a 
4th time and the 1st guy said its the 
last time hed treat it that way.  So, I 
go back tomorrow, but I think its pretty 
well healed.

The veteran also submitted a photograph, which he indicated 
was taken in January 1944, which showed him standing with 
other servicemen.

Private and VA treatment records developed between August 
1983 and March 1987 showed treatment on occasion for 
dermatological conditions of the right ear and scalp.  A 
November 1986 VA biopsy report confirmed that the veteran had 
basal cell carcinoma of the right earlobe.  A January 1987 
private Consultation and Operative Report showed that the 
veteran underwent Mohs surgery for adequate delineation of 
his tumor margins.  A March 1987 VA clinical record noted 
that the right ear was thereafter healing well, with no sign 
of recurrence.

In December 1991, the veteran submitted a detailed statement 
outlining his contentions in the present case.  With this 
statement he attached two color photographs of his left and 
right profiles.  These pictures showed a deformity of his 
upper earlobe of the right ear.

The RO denied service connection for basal cell carcinoma of 
the right ear with disfigurement by rating decision issued in 
February 1992.  The veteran filed a timely notice of 
disagreement and this appeal followed.

In June 1992, the RO received the veterans substantive 
appeal, at which time he submitted a statement as to the 
chronology of events pertaining to right ear disease as well 
as copies of newspaper clippings, a treatise and a street map 
of Miami to support his claim of skin cancer caused by 
prolonged sun exposure during his World War II-era service.  
The newspaper clippings, which were apparently taken from the 
Saturday, July 25, 1942, issue of The Miami Herald, 
indicated, in pertinent part, that the men of the Miami Beach 
army air force units staged what was described as an 
unusual athletic demonstration and parade as Fridays 
July sun beat down on an afternoon laden with natures serene 
quiet.  There was no shade.  It was further noted in the 
article that, [p]erspiration trickled down the faces of 
every officer and soldier around the reviewing stand.  The 
veteran further cited to pages 2044 and 2045 of the 14th 
edition of The Merck Manual, as well as various sections of 
the 3rd edition of the Lawyers Medical Cyclopedia (1988), in 
support of his contentions.

An October 1992 private Consultation and Operative Report 
showed that the veteran underwent Mohs surgery for removal of 
a recurrent basal cell carcinoma located on the superior 
helix of the right ear.

In October 1992, the veteran testified at a personal hearing 
before the local hearing officer at which time he contended, 
in essence, that his disability had its onset during service.  
The veteran argued that he spent many hours in the Florida 
sun as a drill instructor, and that this exposure resulted in 
skin cancer.  He also stated that he was treated with silver 
nitrate for a skin infection of the ear in service, which he 
believed was an early manifestation of the cancer.  Except 
for a brief period in 1951 to 1952 when he was in Alabama, he 
stated that he resided in Florida since about 1947, where he 
has been employed in primarily indoor professions (attorney, 
teacher, publisher and writer).  He further stated that he 
had to wear hats since 1984 as a result of his recurrent 
basal cell carcinoma of the right ear.

The hearing officer confirmed and continued the denial of the 
benefit sought by decision and a supplemental statement of 
the case issued in November 1992.

The veteran was thereafter informed that his appeal was being 
certified and transferred to the Board by letter from the RO, 
dated April 22, 1993.  In July 1993, the veteran timely 
amended his claim for service connection to include being 
secondary to mustard gas exposure.  The Board remanded this 
case for additional development in March 1995.

The post-remand evidence obtained by the RO will be briefly 
summarized below.  A May 1995 statement of Allen Baumal, 
M.D., indicated that Dr. Baumal treated one of the veterans 
fellow drill instructors for various skin cancers between 
February 1975 and February 1995.  The veteran also submitted 
a statement averring exposure to chemical agents as a result 
of his duties as a drill instructor, which included gas 
chamber drills and chemical warfare school, as well as later 
on as a chemical warfare non-commissioned and commissioned 
officer.  He further noted that as a result of this exposure 
he has an increased sensitivity to deodorant soaps.  He 
recounted an incident in which Winn-Dixie Arrow Brand Soap 
caused him to develop very large, raspberry-colored, 
splotches on his torso.  Copies of service personnel records 
pertaining to his first period of service confirmed that he 
served for 10 months as a Drill Instructor and for 2 months 
as a Squadron Training Sergeant Major.  VA outpatient 
treatment records dated between July 1979 and February 1995 
showed treatment beginning in the early 1980s for skin cancer 
of his right ear.

In connection with this claim, the veteran was afforded a VA 
dermatologic examination in February 1997 for purposes of 
determining the likelihood that his skin cancer of the right 
ear was caused by an incident of active service.  The 
examiner noted, in pertinent part, that he had spent a 
considerable amount of time discussing with the veteran his 
history, to include considerable information regarding poison 
gas exposure which [in the examiners view] was completely 
unrelated to the skin cancer on the veterans right ear.  Of 
some importance, however, was the veterans time in service, 
from March 1942 to May 1942, as a drill instructor in Miami 
Beach and his claims of significant sun exposure during that 
time.  In addition to that, the veteran reported that during 
his period of residence in the Miami area, he was an 
instructor in small boat operation and, in fact, published a 
book on the subject.  In addition, he related a history of 
taking a swim at a local beach every Saturday morning until 
1964, at which time he stopped because he injured his foot 
stepping on broken glass.  He also related that since his 
dermatology appointment in 1984, when he was told to avoid 
sun exposure, he used a wide brim hat and sunscreen.

Objectively, examination of the veteran in February 1997 
revealed that he had a 3-centimeter (cm), moon-shaped defect 
in the posterior helix of his right ear, with no evidence of 
recurrence of basal cell carcinoma or cancers elsewhere on 
his skin surface.  He did, however, have some skin damage, 
with some actinic keratoses, on his scalp and on his face.  
No clinical tests were performed.  On the basis of these 
findings, together with review of the veterans medical 
history, the examiner opined that even if the veteran was 
exposed to sun each day that he was in service, it appeared 
much more likely that the constant sun exposure from his 
residence in the Miami area for the past 40 years was more 
important in the causation of his basal cell carcinoma that 
the brief exposure that he received in the 1940s during 
service.

A September 1997 statement of The U.S. Army Chemical and 
Biological Defense Command (USACBDC) indicated that it was 
unable to verify the veterans allegation of having been 
exposed to a mustard gas agent.  USACBDC indicated that it 
did not maintain personnel medical files on former members of 
the Army.  However, USACBDC verified that gas chamber 
exercises during training were conducted using only tear gas 
and chlorine; mustard gas was not used in the gas chamber 
during training cycles.  Further, USACBDC stated that no 
human experimentation was conducted at Miami Air Field, Mac 
Dill Army Air Field, or Drew Army Air Field.  However, 
USACBDC stated that tear gas or chlorine were capable of 
causing irritation to the skin, particularly in hot humid 
climates.

In December 1997, the National Personnel Records Center 
(NPRC) indicated that it was unable to verify the veterans 
claimed mustard gas exposure.

In January 1998, the veteran submitted a personal statement 
and a copy of page 38 of an article entitled, Getting Lean 
Still as Mean, which appeared in the January 1998 issue of 
The American Legion Magazine.  The article contained an 
interview with the Secretary of Defense, the Honorable 
William S. Cohen.

Analysis

On the basis of the relevant facts in this case, the Board 
concludes the veterans claim of service connection for basal 
cell carcinoma of the right ear due to exposure to excessive 
sunlight, mustard gas, or on any other basis, is not well 
grounded.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required to 
fulfill well-grounded-claim requirements for veterans 
benefits).  It is not shown by the objective evidence of 
record that a skin condition involving the ears or scalp was 
treated during service in 1942-46 or 1951-52.  Thus, there is 
no medical evidence of record which shows that he had a 
chronic skin disease during service.  Further, as the medical 
evidence shows only a history of basal cell carcinoma since 
approximately 1983, there is no competent evidence showing 
continuity of symptomatology of any skin disorder of the ears 
or scalp as related to the problems he currently experiences 
with his right ear.  The United States Court of Veterans 
Appeals (the Court) has clearly stated that showing either a 
chronic disease in service or continuity of symptomatology 
after service requires a medical opinion to connect a 
veterans current complaints with an injury or disease 
sustained in service.  Savage, 10 Vet. App. at 497-98.  In 
this case, as detailed above, there is no competent medical 
evidence of record which supports an etiological relationship 
between any condition the veteran was treated for in service 
and the subsequent development of skin cancer many years 
after service.  Moreover, as the medical evidence of record 
does not reflect any complaints, treatment, manifestations or 
diagnosis of any abnormalities of the ears, scalp or skin in 
service, or which shows an etiological relationship between 
the skin cancer of the right ear first treated and diagnosed 
in the early 1980s and any incident or event from his 
service, service connection is not warranted for this 
condition.

In summary, no medical evidence of record links the skin 
cancer to any event or etiology of his World War II-era 
military service.  See Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996) (with respect to medical nexus for well 
groundedness, the claimant must supply objective medical 
evidence to support claim); cf. Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (presentation of well-grounded claim triggers 
necessity to seek medical evidence to verify or not verify 
claim provided, medical evidence already of record supports 
claim on the nexus question).

Moreover, in the absence of competent medical evidence which 
confirms a casual relationship between the veterans skin 
cancer of the right ear and exposure to mustard gas in 
service, there is no adequate basis to well ground this claim 
under section 3.316 of 38 C.F.R.  As detailed above, the 
examining dermatologist stated on the February 1997 VA 
examination that in his view, the veterans skin cancer of 
the right ear was completely unrelated to any poison gas 
exposure in service.

Furthermore, as there is no competent medical evidence 
establishing an etiological connection between exposure to 
excessive sunlight or poison gas in service and the 
development of his skin cancer in the 1980s, service 
connection on a direct basis for a cancer disease is not 
warranted as well.  Combee, 34 F.3d 1039 (Fed.Cir. 1994).  
Moreover, presumption service connection for malignant 
tumors under 38 C.F.R. § 3.307 is not warranted for the 
reasons stated above, i.e., no medical evidence showing the 
presence of the cancerous lesion in his right ear, scalp or 
head within one year after his military discharges in 
February 1946 and August 1952.

The Board does not wish to imply that the veterans 
contentions are not credible, but reliance on his contentions 
alone to grant service connection could only be done by the 
Boards acceptance of (1) mere conjecture as to the actual 
incurrence of a skin disease in service given that no records 
can be obtained to corroborate such a fact and (2) a 
laypersons opinion to provide the necessary link showing the 
incurrence of such a disease in service and its etiological 
relationship to the cancer of his right ear first treated and 
diagnosed many years after service.  As detailed above, the 
relevant caselaw requires that the link must be satisfied 
by competent medical evidence.  In this case, unfortunately 
for the veteran, there is none.

The Board would like to reiterate that it has carefully and 
compassionately considered the veterans contentions, hearing 
testimony and well-written statements on appeal; however, as 
previously stated, his lay contentions alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a service-connected disability and a 
relationship between that disability and the veterans active 
duty service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
With respect to these contentions, it is not shown by the 
evidence that the veteran has the requisite medical expertise 
or training to render a competent medical opinion on the 
etiology of his skin cancer of the right ear.

Furthermore, the Board notes that the February 1943 letter 
the veteran wrote to his sister is non-specific as to which 
ear was involved, as well as the nature and extent of the 
disease entity then manifested.  In addition, Dr. Baumals 
statement makes no reference as to the pathology of his 
buddys skin cancer and does not explicitly indicate any 
correlation between the period of active duty service in 
question and the subsequent development of skin cancer.  In 
view of the lack of any objective findings as the veterans 
ears during service, and the over 30-year period between 
final separation and initial diagnosis, the Board finds the 
above-mentioned statements are too speculative in nature to 
accord doubt in the veterans favor and find that basal cell 
carcinoma of the right ear was incurred or aggravated in 
service.

It is noted that the veteran has submitted several treatises 
in support of his claim.  Regarding such evidence, the Court 
has stated that in considering scientific evidence, a 
preliminary assessment must be made as to whether the 
reasoning or methodology underlying the evidence is 
scientifically valid and of whether the theories have been 
subjected to peer review and publication, whether the known 
or potential rate of error has been considered, and to what 
extent the theory is accepted in the relevant scientific 
community.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  
After reviewing the record, however, the Board is satisfied 
that a preliminary assessment of the scientific evidence need 
not be undertaken in this case.  Although the veteran has 
submitted several treatises which conclude that there is a 
correlation between prolonged sunlight exposure and the 
subsequent development of skin cancer, these studies were not 
specific to his medical history.  Therefore, because the 
conclusions reached in these treatises were not based upon a 
review of the veterans service medical records or take into 
account his decades-long residence in the South Florida area, 
they do not provide the kind of competent medical evidence 
needed to well ground this claim.

The Board does not imply that the treatise articles are 
inherently incredible with respect to the relationship 
between prolonged sunlight exposure and the subsequent 
development of skin cancer; this medical theory is not a 
matter in dispute in this case.  However, what is lacking 
here is competent medical evidence relating the exposure the 
veteran had to sunlight during his World War II military 
service and the etiology of his basal cell carcinoma 
diagnosed many years thereafter.

On the basis of the above findings, the Board can identify no 
basis in the record that would make this claim for service 
connection plausible or possible.  38 U.S.C.A. § 5107(a) 
(West 1991); see Grottveit at 92, Tirpak, at 610-11; and 
Murphy at 81.

Where the veteran has not met the threshold requirement to 
submit a well-grounded claim, VA has no further duty to 
assist him in developing facts pertinent to the claim, 
including no duty to solicit another medical examination and 
opinion.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VAs obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA duty is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the veterans claim of 
service connection for basal cell carcinoma of the right ear 
as not well grounded.

Regarding our analysis of this case pursuant to the holdings 
in Caluza and Combee, the Board acknowledges that it decided 
the present appeal on a different legal basis than the RO 
did.  When the Board addresses in a decision a question that 
has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the veteran has 
not been prejudiced by the decision herein.  The same law and 
regulations have been considered, however, the veteran did 
not meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza 
v. Brown, 7 Vet. App. 498 (1995).  The result is the same.



ORDER

The veteran having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for basal cell 
carcinoma of the right ear is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
